UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 4100 International Plaza, P.O. Box 2943 Fort Worth, Texas76113 (817) 731-0099 Indicate by check mark whether PNM Resources, Inc. (“PNMR”) and Public Service Company of New Mexico (“PNM”) (1)have filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)have been subject to such filing requirements for the past 90 days.YESüNO Indicate by check mark whether Texas-New Mexico Power Company (“TNMP”) (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YES NOü(NOTE:As a voluntary filer, not subject to the filing requirements, TNMP filed all reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months.) Indicate by check mark whether PNMR is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filerü Accelerated filer Non-accelerated filer Indicate by check mark whether each of PNM and TNMP is a large accelerated filer, accelerated filer, or non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filerü Indicate by check mark whether any of the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOü As of November 1, 2007, 76,777,076 shares of common stock, no par value per share, of PNMR were outstanding. The total number of shares of common stock of PNM outstanding as of November 1, 2007 was 39,117,799 all held by PNMR (and none held by non-affiliates). The total number of shares of common stock of TNMP outstanding as of November 1, 2007 was 6,358 all held indirectly by PNMR (and none held by non-affiliates). PNM AND TNMP MEET THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H) (1) (a) AND (b) OF FORM 10-Q AND ARE THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTION (H) (2). This combined Form 10-Q is separately filed by PNMR, PNM and TNMP. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to the other registrants. Whenthis Form 10-Q is incorporated by reference into any filing with the SEC made by PNMR, PNM or TNMP, as a registrant, the portions of this Form 10-Q that relate to eachother registrantare not incorporated by reference therein. ii PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES INDEX Page No. GLOSSARY 1 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (Unaudited) PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS 4 CONDENSED CONSOLIDATED BALANCE SHEETS 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 7 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 9 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS 10 CONDENSED CONSOLIDATED BALANCE SHEETS 11 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 13 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 15 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS 16 CONDENSED CONSOLIDATED BALANCE SHEETS 17 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 19 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 21 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 22 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 65 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 96 ITEM 4.CONTROLS AND PROCEDURES 105 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 107 ITEM 1A.RISK FACTORS 107 ITEM 6.EXHIBITS 108 SIGNATURE 109 iii GLOSSARY Definitions: Afton Afton Generating Station AG New Mexico Attorney General ALJ Administrative Law Judge Altura Altura Power L.P. APS Arizona Public Service Company Avistar Avistar, Inc. BART Best Available Retrofit Technology Board Board of Directors of PNMR BTU British Thermal Unit Cal PX California Power Exchange Cal ISO California Independent System Operator Cascade Cascade Investment, L.L.C. Constellation Constellation Energy Commodities Group, Inc. CTC Competition Transition Charge Decatherm Million BTUs EaR Earnings at Risk ECJV ECJV Holdings, LLC EEI Edison Electric Institute EIP Eastern Interconnection Project EITF Emerging Issues Task Force EnergyCo EnergyCo, LLC, a joint venture between PNMR and ECJV EPA United States Environmental Protection Agency ERCOT Electric Reliability Council of Texas ESPP Employee Stock Purchase Plan FASB Financial Accounting Standards Board FCPSP First Choice Power Special Purpose, L.P. FERC Federal Energy Regulatory Commission FIN FASB Interpretation Number FIP Federal Implementation Plan First Choice First Choice Power, L. P. and Subsidiaries Four Corners Four Corners Power Plant GAAP Generally Accepted Accounting Principles in the United States of America GWh Gigawatt hours ISO Independent System Operator MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investor Services, Inc. MW Megawatt Navajo Acts Navajo Nation Air Pollution Prevention and Control Act, the Navajo Nation Safe Drinking Water Act, and the Navajo Nation Pesticide Act 1 NDT Nuclear Decommissioning Trusts for PVNGS Ninth Circuit United States Court of Appeals for the Ninth Circuit NMED New Mexico Environment Department NMPRC New Mexico Public Regulation Commission NOPR Notice of Proposed Rulemaking NRC United States Nuclear Regulatory Commission NSPS New Source Performance Standards NSR New Source Review OASIS Open Access Same Time Information System OATT Open Access Transmission Tariff O&M Operations and Maintenance PCRBs Pollution Control Revenue Bonds PGAC Purchased Gas Adjustment Clause PG&E Pacific Gas and Electric Co. PNM Public Service Company of New Mexico and Subsidiary PNM Facility PNM’s $400 Million Unsecured Revolving Credit Facility PNMR PNM Resources, Inc. and Subsidiaries PNMR Facility PNMR’s $600 Million Unsecured Revolving Credit Facility PPA Power Purchase Agreement PSA Power Supply Agreement PSD Prevention of Significant Deterioration PUCT Public Utility Commission of Texas PVNGS Palo Verde Nuclear Generating Station REC Renewable Energy Certificates REP Retail Electricity Provider RMC Risk Management Committee RTO Regional Transmission Organization SDG&E San Diego Gas and Electric Company SEC United States Securities and Exchange Commission SFAS FASB Statement of Financial Accounting Standards SJCC San Juan Coal Company SJGS San Juan Generating Station SOAH State Office of Administrative Hearings S&P Standard and Poors Ratings Services TECA Texas Electric Choice Act TNMP Texas-New Mexico Power Company and Subsidiaries TNP TNP Enterprises, Inc. and Subsidiaries Throughput Volumes of gas delivered, whether or not owned Twin Oaks Assets of Twin Oaks Power, L.P. and Twin Oaks Power III, L.P. VaR Value at Risk 2 Accounting Pronouncements (as amended): EITF 03-11 EITF Issue No. 03-11 “Reporting Realized Gains and Losses on Derivative Instruments that are Subject to FASB Statement No. 133 and Not Held for Trading Purposes” EITF 03-13 EITF Issue No. 03-13 “Applying the Conditions in Paragraph 42 of FASB Statement No. 144 in Determining Whether to Report Discontinued Operations“ FIN 46R FIN 46R “Consolidation of Variable Interest Entities an Interpretation of ARB No. 51” FIN 48 FIN No. 48 “Accounting for Uncertainty in Income Taxes” SFAS 5 SFAS No. 5 “Accounting for Contingencies” SFAS 57 SFAS No. 57 “Related Party Disclosures” SFAS 71 SFAS No. 71 “Accounting for Effects of Certain Types of Regulation” SFAS 112 SFAS No. 112 “Employers’ Accounting for Postemployment Benefits – an amendment of FASB Statements No. 5 and 43” SFAS 128 SFAS No. 128 “Earnings per Share” SFAS 133 SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141 “Business Combinations” SFAS 144 SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” SFAS 149 SFAS No. 149 “Amendment of Statement 133 on Derivative Instruments and Hedging Activities” SFAS 154 SFAS No. 154 “Accounting Changes and Error Corrections” 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (As Restated, (As Restated, See Note 16) See Note 16) (In thousands, except per share amounts) Operating Revenues: Electric $ 569,566 $ 580,967 $ 1,511,749 $ 1,506,786 Gas 59,537 69,001 351,162 345,346 Other 334 197 708 503 Total operating revenues 629,437 650,165 1,863,619 1,852,635 Operating Expenses: Cost of energy sold 408,981 366,688 1,144,034 1,099,160 Administrative and general 69,256 69,599 204,803 201,215 Energy production costs 57,669 38,813 157,749 120,762 Depreciation and amortization 36,714 39,899 116,851 112,182 Transmission and distribution costs 20,858 19,723 65,619 60,087 Taxes other than income taxes 14,263 18,382 51,886 53,607 Total operating expenses 607,741 553,104 1,740,942 1,647,013 Operating income 21,696 97,061 122,677 205,622 Other Income and Deductions: Interest income 10,053 9,902 27,882 28,969 Gains (losses) on investments held by NDT 3,897 (166 ) 6,898 1,888 Other income 1,686 1,333 5,613 4,368 Equity in net earnings of EnergyCo 10,556 - 12,166 - Carrying charges on regulatory assets - 2,038 - 6,015 Other deductions (2,056 ) (1,519 ) (8,572 ) (5,532 ) Net other income and deductions 24,136 11,588 43,987 35,708 Interest Charges: Interest on long-term debt 25,167 24,108 67,910 70,906 Other interest charges 10,088 16,063 35,084 34,326 Total interest charges 35,255 40,171 102,994 105,232 Earnings before Income Taxes 10,577 68,478 63,670 136,098 Income Taxes (see Note 15) 2,073 24,826 4,997 50,198 Preferred Stock Dividend Requirements of Subsidiary 132 132 396 396 Net Earnings $ 8,372 $ 43,520 $ 58,277 $ 85,504 Net Earnings per Common Share (see Note 5): Basic $ 0.11 $ 0.62 $ 0.76 $ 1.24 Diluted $ 0.11 $ 0.62 $ 0.75 $ 1.23 Dividends Declared per Common Share $ 0.23 $ 0.22 $ 0.69 $ 0.66 The accompanying notes, as they relate to PNMR, are an integral part of these condensed consolidated financial statements. 4 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 16,739 $ 123,419 Special deposits 1,295 5,146 Accounts receivable, net of allowance for uncollectible accounts of $7,542 and $6,899 180,954 168,126 Unbilled revenues 94,920 116,878 Other receivables 96,174 73,744 Inventories 57,597 63,329 Regulatory assets 20,576 17,507 Derivative instruments 54,521 59,312 Income taxes receivable 42,965 65,210 Other current assets 51,483 63,414 Total current assets 617,224 756,085 Other Property and Investments: Investment in PVNGS lessor notes 192,568 257,659 Equity investment in EnergyCo 261,657 - Investments held by NDT 138,999 123,143 Other investments 52,038 46,577 Non-utility assets, net of accumulated depreciation of $1,433 and $1,365 7,056 7,565 Total other property and investments 652,318 434,944 Utility Plant: Electric plant in service 3,758,831 4,263,068 Gas plant in service 756,352 721,168 Common plant in service and plant held for future use 126,718 157,064 4,641,901 5,141,300 Less accumulated depreciation and amortization 1,689,373 1,639,156 2,952,528 3,502,144 Construction work in progress 367,710 230,871 Nuclear fuel, net of accumulated amortization of $18,806 and $14,008 53,659 28,844 Net utility plant 3,373,897 3,761,859 Deferred Charges and Other Assets: Regulatory assets 542,295 553,564 Pension asset 10,817 8,853 Goodwill 495,664 495,738 Other intangible assets, net of accumulated amortization of $3,035 and $2,052 76,219 102,202 Derivative instruments 27,990 39,886 Other deferred charges 52,045 77,703 Total deferred charges and other assets 1,205,030 1,277,946 $ 5,848,469 $ 6,230,834 The accompanying notes, as they relate to PNMR, are an integral part of these condensed consolidated financial statements. 5 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In thousands, except share information) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Short-term debt $ 648,684 $ 764,345 Current installments of long-term debt 448,935 3,298 Accounts payable 169,790 214,229 Accrued interest and taxes 62,026 98,789 Regulatory liabilities 15,709 1,172 Derivative instruments 69,112 68,575 Other current liabilities 131,188 225,653 Total current liabilities 1,545,444 1,376,061 Long-term Debt 1,233,563 1,765,907 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 574,314 586,283 Accumulated deferred investment tax credits 27,678 30,236 Regulatory liabilities 396,216 389,330 Asset retirement obligations 65,100 61,338 Accrued pension liability and postretirement benefit cost 129,577 134,799 Derivative instruments 30,912 14,581 Other deferred credits 127,428 155,860 Total deferred credits and other liabilities 1,351,225 1,372,427 Total liabilities 4,130,232 4,514,395 Commitments and Contingencies (See Note 9) Cumulative Preferred Stock of Subsidiary without mandatory redemption requirements ($100 stated value, 10,000,000 shares authorized: issued and outstanding 115,293 shares) 11,529 11,529 Common Stockholders’ Equity: Common stock outstanding (no par value, 120,000,000 shares authorized: issued and outstanding 76,770,266 and 76,648,472 shares) 1,041,111 1,040,451 Accumulated other comprehensive income, net of income tax 23,075 28,909 Retained earnings 642,522 635,550 Total common stockholders’ equity 1,706,708 1,704,910 $ 5,848,469 $ 6,230,834 The accompanying notes, as they relate to PNMR, are an integral part of these condensed consolidated financial statements. 6 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (As Restated, See Note 16) (In thousands) Cash Flows From Operating Activities: Net earnings $ 58,277 $ 85,504 Adjustments to reconcile net earnings to net cash flows from operating activities: Depreciation and amortization 141,220 131,543 Allowance for equity funds used during construction (1,201 ) (499 ) Deferred income tax expense (benefit) 4,769 (624 ) Equity in net earnings of EnergyCo (12,166 ) - Net unrealized losses on derivatives 15,618 4,485 Realized gains on investments held by NDT (6,898 ) (1,888 ) Realized loss on Altura contribution 3,637 - Impairment loss on intangible assets 3,380 - Impairment loss on utility plant 19,500 - Carrying charges on regulatory assets and liabilities (692 ) (7,267 ) Amortization of fair value of acquired Twin Oaks sales contract (35,073 ) (48,720 ) Stock based compensation expense 6,115 6,648 Excess tax benefit from stock-based payment arrangements (9 ) (2,050 ) Other, net (3,089 ) (2,856 ) Changes in certain assets and liabilities: Accounts receivable (20,430 ) 47,169 Unbilled revenues 21,958 23,790 Regulatory assets (6,037 ) 25,920 Other assets 20,373 (320 ) Accrued pension liability and postretirement benefit costs (2,753 ) (4,381 ) Accounts payable (40,340 ) (102,956 ) Accrued interest and taxes (8,520 ) 55,006 Deferred credits (22,332 ) (10,524 ) Other liabilities (8,331 ) (11,798 ) Net cash flows from operating activities 126,976 186,182 Cash Flows From Investing Activities: Utility plant additions (336,597 ) (195,493 ) Proceeds from sales of investments held by NDT 99,525 65,759 Purchases of investments held by NDT (104,455 ) (66,578 ) Proceeds from sales of utility plant 25,041 - Return of principal on PVNGS lessor notes 24,296 22,937 Investments in EnergyCo (45,040 ) - Distributions from EnergyCo 362,275 - Net additions to restricted special deposits (10,203 ) - Twin Oaks acquisition - (481,058 ) Other, net 4,443 2,922 Net cash flows used from investing activities 19,285 (651,511 ) The accompanying notes, as they relate to PNMR, are an integral part of these condensed consolidated financial statements. 7 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (As Restated, See Note 16) (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net (115,661 ) 506,900 Long-term borrowings 20,000 - Redemption of long-term debt (100,500 ) - Issuance of common stock 3,309 40,847 Proceeds from stock option exercise 10,935 9,921 Purchase of common stock to satisfy stock awards (18,078 ) (14,273 ) Excess tax benefits from stock-based payment arrangements 9 2,050 Dividends paid (52,545 ) (44,472 ) Other, net (410 ) (2,977 ) Net cash flows from financing activities (252,941 ) 497,996 Change in Cash and Cash Equivalents (106,680 ) 32,667 Cash and Cash Equivalents at Beginning of Period 123,419 68,199 Cash and Cash Equivalents at End of Period $ 16,739 $ 100,866 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 90,799 $ 103,642 Income taxes paid (refunded), net $ 2,904 $ (620 ) Supplemental schedule of noncash investing and financing activities: As of June 1, 2007, PNMR contributed its ownership of Altura to EnergyCo at a fair value of $549.6 million after an adjustment for working capital changes.See Note 11. In conjunction with the contribution, PNMR removed Altura’s assets and liabilities from its balance sheet as follows: Current assets $ 22,529 Utility plant, net 575,906 Deferred charges 46,018 Total assets contributed 644,453 Current liabilities 63,268 Deferred credits and other liabilities 37,005 Total liabilities contributed 100,273 Other comprehensive income (12,651 ) Total liabilities and OCI contributed 87,622 Net contribution to EnergyCo $ 556,831 Utility plant purchased through assumption of long-term debt that offsets a portion of investment in PVNGS lessor notes and is eliminated in consolidation.See Note 2. $ 41,152 The accompanying notes, as they relate to PNMR, are an integral part of these condensed consolidated financial statements. 8 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (As Restated, (As Restated, See Note 16) See Note 16) (In thousands) Net Earnings $ 8,372 $ 43,520 $ 58,277 $ 85,504 Other Comprehensive Income: Unrealized Gain (Loss) on Investment Securities: Unrealized holding gains arising during the period, net of income tax (expense) of $(1,549) $(586), $(4,070) and $(7,567) 2,364 894 6,210 11,546 Reclassification adjustment for (gains) included in net earnings, net of income tax expense of $2,401, $48, $2,493 and $503 (3,664 ) (73 ) (3,804 ) (767 ) Fair Value Adjustment for Designated Cash Flow Hedges: Change in fair market value, net of income tax expense (benefit) of $(4,887), $(8,425), $6,079 and $(4,874) 7,414 12,589 (9,333 ) 7,076 Reclassification adjustment for (gains) losses included in net earnings, net of income tax expense (benefit) of $482, $(3,822), $(653) and $3,442 (638 ) 7,003 1,093 (5,021 ) Total Other Comprehensive Income (Loss) 5,476 20,413 (5,834 ) 12,834 Total Comprehensive Income $ 13,848 $ 63,933 $ 52,443 $ 98,338 The accompanying notes, as they relate to PNMR, are an integral part of these condensed consolidated financial statements. 9 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (As Restated, (As Restated, See Note 16) See Note 16) (In thousands) Operating Revenues: Electric $ 360,446 $ 302,900 $ 901,072 $ 873,665 Gas 59,537 69,001 351,162 345,346 Total operating revenues 419,983 371,901 1,252,234 1,219,011 Operating Expenses: Cost of energy sold 263,223 208,968 758,518 733,640 Administrative and general 46,887 43,750 134,136 125,397 Energy production costs 60,004 36,314 144,163 116,629 Depreciation and amortization 26,004 25,373 78,562 74,517 Transmission and distribution costs 16,388 14,858 51,273 45,081 Taxes other than income taxes 8,712 7,763 27,418 25,490 Total operating expenses 421,218 337,026 1,194,070 1,120,754 Operating income (loss) (1,235 ) 34,875 58,164 98,257 Other Income and Deductions: Interest income 10,386 8,562 25,738 26,585 Gains (losses) on investments held by NDT 3,897 (166 ) 6,898 1,888 Other income 1,193 1,030 3,420 2,508 Other deductions (871 ) (667 ) (3,386 ) (3,023 ) Net other income and deductions 14,605 8,759 32,670 27,958 Interest Charges: Interest on long-term debt 13,405 13,080 37,797 38,106 Other interest charges 3,485 1,945 10,824 5,237 Total interest charges 16,890 15,025 48,621 43,343 Earnings (Loss) before Income Taxes (3,520 ) 28,609 42,213 82,872 Income Taxes (Benefit) (1,762 ) 10,961 15,902 32,124 Net Earnings (Loss) $ (1,758 ) $ 17,648 $ 26,311 $ 50,748 Preferred Stock Dividend Requirements 132 132 396 396 Net Earnings (Loss) Available for Common Stock $ (1,890 ) $ 17,516 $ 25,915 $ 50,352 The accompanying notes, as they relate to PNM, are an integral part of these condensed consolidated financial statements. 10 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 2,715 $ 11,886 Special deposits 975 376 Accounts receivable, net of allowance for uncollectible accounts of $1,685 and $1,788 115,516 122,648 Unbilled revenues 42,766 81,166 Other receivables 81,966 62,040 Affiliate accounts receivable 44 8,905 Inventories 55,691 51,801 Regulatory assets 20,576 17,507 Derivative instruments 30,243 27,750 Income taxes receivable - 13,222 Other current assets 34,758 51,231 Total current assets 385,250 448,532 Other Property and Investments: Investment in PVNGS lessor notes 231,924 257,659 Investments held by NDT 138,999 123,143 Other investments 24,102 15,634 Non-utility property 976 966 Total other property and investments 396,001 397,402 Utility Plant: Electric plant in service 2,900,446 2,742,795 Gas plant in service 756,352 721,168 Common plant in service and plant held for future use 18,237 72,806 3,675,035 3,536,769 Less accumulated depreciation and amortization 1,391,895 1,279,349 2,283,140 2,257,420 Construction work in progress 346,682 191,403 Nuclear fuel, net of accumulated amortization of $18,806 and $14,008 53,659 28,844 Net utility plant 2,683,481 2,477,667 Deferred Charges and Other Assets: Regulatory assets 404,896 410,979 Derivative instruments 21,683 12,504 Goodwill 102,775 - Other deferred charges 64,237 66,465 Total deferred charges and other assets 593,591 489,948 $ 4,058,323 $ 3,813,549 The accompanying notes, as they relate to PNM, are an integral part of these condensed consolidated financial statements. 11 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In thousands, except share information) LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities: Short-term debt $ 285,584 $ 251,300 Current installments of long-term debt 300,000 710 Accounts payable 96,734 138,577 Affiliate accounts payable 8,338 16,898 Accrued interest and taxes 60,251 41,340 Regulatory liabilities 15,709 1,172 Derivative instruments 44,159 43,096 Other current liabilities 62,665 81,552 Total current liabilities 873,440 574,645 Long-term Debt 705,654 987,205 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 380,257 368,256 Accumulated deferred investment tax credits 27,497 29,404 Regulatory liabilities 355,621 335,196 Asset retirement obligations 64,372 60,493 Accrued pension liability and postretirement benefit cost 124,532 129,595 Derivative instruments 24,868 14,100 Other deferred credits 101,099 112,990 Total deferred credits and liabilities 1,078,246 1,050,034 Total liabilities 2,657,340 2,611,884 Commitments and Contingencies (See Note 9) Cumulative Preferred Stock without mandatory redemption requirements ($100 stated value, 10,000,000 authorized: issued and outstanding 115,293 shares) 11,529 11,529 Common Stockholder’s Equity: Common stock outstanding (no par value, 40,000,000 shares authorized: issued and outstanding 39,117,799 shares) 932,522 765,500 Accumulated other comprehensive income, net of income tax 14,502 8,761 Retained earnings 442,430 415,875 Total common stockholder’s equity 1,389,454 1,190,136 $ 4,058,323 $ 3,813,549 The accompanying notes, as they relate to PNM, are an integral part of these condensed consolidated financial statements. 12 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (As Restated, See Note 16) (In thousands) Cash Flows From Operating Activities: Net earnings $ 26,311 $ 50,748 Adjustments to reconcile net earnings to net cash flows from operating activities: Depreciation and amortization 100,224 88,659 Allowance for equity funds used during construction (1,077 ) (348 ) Deferred income tax (benefit) (14,695 ) (15,760 ) Net unrealized losses on derivatives 14,943 1,305 Realized gains on investments held by NDT (6,898 ) (1,888 ) Carrying charges on regulatory assets and liabilities (692 ) (2,597 ) Impairment loss on utility plant 19,500 - Other, net (1,746 ) (3,677 ) Changes in certain assets and liabilities, net of amounts acquired: Accounts receivable 16,962 74,126 Unbilled revenues 41,931 35,591 Regulatory assets (6,037 ) 25,944 Other assets 27,254 (9,226 ) Accrued pension liability and postretirement benefit costs (2,538 ) (4,456 ) Accounts payable (44,666 ) (102,307 ) Accrued interest and taxes 29,575 44,147 Deferred credits (19,774 ) (6,456 ) Other liabilities (18,228 ) (29,645 ) Net cash flows from operating activities 160,349 144,160 Cash Flows From Investing Activities: Utility plant additions (260,250 ) (150,896 ) Proceeds from sales of investments held by NDT 99,525 65,759 Purchases of investments held by NDT (104,455 ) (66,578 ) Proceeds from sales of utility plant 25,041 - Return of principal on PVNGS lessor notes 24,296 22,937 Net additions to restricted special deposits (10,203 ) - Other, net 1,653 6,815 Net cash flows from investing activities (224,393 ) (121,963 ) The accompanying notes, as they relate to PNM, are an integral part of these condensed consolidated financial statements. 13 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (As Restated, See Note 16) (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net 35,310 (31,926 ) Long-term borrowings 20,000 - Dividends paid (396 ) (396 ) Other, net (41 ) 87 Net cash flows from financing activities 54,873 (32,235 ) Change in Cash and Cash Equivalents (9,171 ) (10,038 ) Cash and Cash Equivalents at Beginning of Period 11,886 12,690 Cash and Cash Equivalents at End of Period $ 2,715 $ 2,652 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 49,839 $ 47,307 Income taxes paid, net $ - $ 455 Supplemental schedule of noncash investing and financing activities: As of January 1, 2007, TNMP transferred its New Mexico operational assets and liabilities to PNMR through a redemption of TNMP’s common stock.PNMR contemporaneously contributed the TNMP New Mexico operational assets and liabilities to PNM.(See Note 14). Current assets $ 15,444 Other property and investments 10 Utility plant, net 96,468 Goodwill 102,775 Deferred charges 1,377 Total assets transferred from TNMP 216,074 Current liabilities 17,313 Long-term debt 1,065 Deferred credits and other liabilities 30,673 Total liabilities transferred from TNMP 49,051 Net assets transferred – increase in common stockholder’s equity $ 167,023 The accompanying notes, as they relate to PNM, are an integral part of these condensed consolidated financial statements. 14 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (As Restated, (As Restated, See Note 16) See Note 16) (In thousands) Net Earnings (Loss) Available for Common Stock $ (1,890 ) $ 17,516 $ 25,915 $ 50,352 Other Comprehensive Income (Loss): Unrealized Gain (Loss) on Investment Securities: Unrealized holding gains arising during the period, net of income tax (expense) of $(1,549), $(586), $(4,070) and $(7,567) 2,364 894 6,210 11,546 Reclassification adjustment for (gains) included in net earnings, net of income tax expense of $2,401, $48, $2,493 and $503 (3,664 ) (73 ) (3,804 ) (767 ) Fair Value Adjustment for Designated Cash Flow Hedges: Change in fair market value, net of income tax expense (benefit) of $(903), $566, $(1,886) and $6,195 1,378 (864 ) 2,877 (9,453 ) Reclassification adjustment for (gains) losses included in net earnings, net of income tax expense (benefit) of $826, $334, $(300) and $4,138 (1,261 ) (510 ) 458 (6,314 ) Total Other Comprehensive Income (Loss) (1,183 ) (553 ) 5,741 (4,988 ) Total Comprehensive Income (Loss) $ (3,073 ) $ 16,963 $ 31,656 $ 45,364 The accompanying notes, as they relate to PNM, are an integral part of these condensed consolidated financial statements. 15 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (In thousands) Electric Operating Revenues: $ 52,680 $ 43,728 $ 137,144 $ 118,972 Operating Expenses: Cost of energy sold 7,544 7,050 21,936 20,644 Administrative and general 6,024 7,451 22,288 24,512 Depreciation and amortization 7,082 6,422 21,123 18,934 Transmission and distribution costs 4,465 3,547 14,332 11,755 Taxes other than income taxes 6,503 6,455 16,741 17,127 Total operating expenses 31,618 30,925 96,420 92,972 Operating income 21,062 12,803 40,724 26,000 Other Income and Deductions: Interest income 25 296 888 632 Other income 397 281 1,444 534 Carrying charges on regulatory assets - 2,038 - 6,015 Other deductions (25 ) (17 ) (99 ) (60 ) Net other income and deductions 397 2,598 2,233 7,121 Interest Charges: Interest on long-term debt 4,890 6,433 17,475 19,297 Other interest charges 878 852 2,242 2,484 Total interest charges 5,768 7,285 19,717 21,781 Earnings before Income Taxes 15,691 8,116 23,240 11,340 Income Taxes 5,463 2,645 7,840 3,975 Net Earnings from Continuing Operations 10,228 5,471 15,400 7,365 Discontinued Operations, net of income tax expense of $0, $250, $0 and $1,237 - 519 - 2,617 Net Earnings $ 10,228 $ 5,990 $ 15,400 $ 9,982 The accompanying notes, as they relate to TNMP, are an integral part of these condensed consolidated financial statements. 16 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 54 $ 2,542 Special deposits 50 - Accounts receivable, net of allowance for uncollectible accounts of $0 and $31 10,653 10,317 Unbilled revenues 4,368 6,000 Other receivables 5,023 1,515 Affiliate accounts receivable 10,833 - Inventories 1,662 1,509 Federal income tax receivable 32,053 40,473 Other current assets 581 944 Total current assets 65,277 63,300 Other Property and Investments: Other investments 555 511 Non-utility property, net of accumulated depreciation of $0 and $3 2,111 2,120 Total other property and investments 2,666 2,631 Utility Plant: Electric plant in service 775,622 925,538 Common plant in service and plant held for future use 488 589 776,110 926,127 Less accumulated depreciation and amortization 269,183 326,404 506,927 599,723 Construction work in progress 13,953 13,799 Net utility plant 520,880 613,522 Deferred Charges and Other Assets: Regulatory assets 137,399 142,585 Goodwill 261,121 363,764 Pension asset 10,817 8,853 Other deferred charges 6,349 9,205 Total deferred charges and other assets 415,686 524,407 $ 1,004,509 $ 1,203,860 The accompanying notes, as they relate to TNMP, are an integral part of these condensed consolidated financial statements. 17 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In thousands, except share information) LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities: Short-term debt – affiliate $ 18,500 $ - Current installments of long-term debt 148,935 2,523 Accounts payable 2,831 11,332 Affiliate accounts payable 1,552 15,673 Accrued interest and taxes 21,006 23,110 Other current liabilities 3,933 7,579 Total current liabilities 196,757 60,217 Long-term Debt 167,503 420,546 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 125,258 145,641 Accumulated deferred investment tax credits 181 832 Regulatory liabilities 40,595 54,134 Asset retirement obligations 651 686 Accrued pension liability and postretirement benefit cost 5,044 5,203 Other deferred credits 2,062 1,982 Total deferred credits and other liabilities 173,791 208,478 Total liabilities 538,051 689,241 Commitments and Contingencies (See Note 9) Common Stockholder’s Equity: Common stock outstanding ($10 par value, 12,000,000 shares authorized: issued and outstanding 6,358 and 9,615 shares) 64 96 Paid-in-capital 427,320 492,812 Accumulated other comprehensive income, net of income tax 562 562 Retained earnings 38,512 21,149 Total common stockholder’s equity 466,458 514,619 $ 1,004,509 $ 1,203,860 The accompanying notes, as they relate to TNMP, are an integral part of these condensed consolidated financial statements. 18 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (In thousands) Cash Flows From Operating Activities: Net earnings $ 15,400 $ 9,982 Adjustments to reconcile net earnings to net cash flows from operating activities: Depreciation and amortization 20,991 24,733 Rate case amortization 2,777 - Allowance for equity funds used during construction (124 ) (151 ) Deferred income tax expense (benefit) (3,253 ) (536 ) Carrying charges on deferred stranded costs - (6,015 ) Interest on retail competition transition obligation - 1,345 Other, net (1,108 ) (1,445 ) Changes in certain assets and liabilities: Accounts receivable (10,033 ) 1,619 Unbilled revenues (1,899 ) (1,100 ) Other assets (892 ) 1,665 Accrued pension liability and postretirement benefit costs (216 ) (498 ) Accounts payable (5,679 ) (1,765 ) Accrued interest and taxes 7,554 6,259 Change in affiliate accounts (17,338 ) 14,513 Other liabilities (1,081 ) (1,591 ) Net cash flows from operating activities 5,099 47,015 Cash Flows From Investing Activities: Utility plant additions (26,837 ) (29,301 ) Other, net - 66 Net cash flows from investing activities (26,837 ) (29,235 ) The accompanying notes, as they relate to TNMP, are an integral part of these condensed consolidated financial statements. 19 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (In thousands) Cash Flows From Financing Activities: Short-term debt - affiliate 18,500 - Redemption of long-term debt (100,500 ) - Equity contribution by parent 101,249 - Other, net 1 115 Net cash flows from financing activities 19,250 115 Change in Cash and Cash Equivalents (2,488 ) 17,895 Cash and Cash Equivalents at Beginning of Period 2,542 16,228 Cash and Cash Equivalents at End of Period $ 54 $ 34,123 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 19,693 $ 17,962 Income taxes paid, net $ - $ - Supplemental schedule of noncash investing and financing activities: As of January 1, 2007, TNMP transferred its New Mexico operational assets and liabilities to PNMR through a redemption of TNMP’s common stock.PNMR contemporaneously contributed the TNMP New Mexico operational assets and liabilities to PNM.(See Note 14). Current assets $ 15,444 Other property and investments 10 Utility plant, net 96,468 Goodwill 102,775 Deferred charges 1,377 Total assets transferred to PNM 216,074 Current liabilities 17,313 Long-term debt 1,065 Deferred credits and other liabilities 30,673 Total liabilities transferred to PNM 49,051 Net assets transferred – common stock redeemed $ 167,023 The accompanying notes, as they relate to TNMP, are an integral part of these condensed consolidated financial statements. 20 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (In thousands) Net Earnings and Total Comprehensive Income $ 10,228 $ 5,990 $ 15,400 $9,982 The accompanying notes, as they relate to TNMP, are an integral part of these condensed consolidated financial statements. 21 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)Significant Accounting Policies and Responsibility for Financial Statements Financial Statement Preparation In the opinion of management, the accompanying unaudited interim Condensed Consolidated Financial Statements reflect all normal and recurring accruals and adjustments that are necessary to present fairly the consolidated financial position at September 30, 2007 and December 31, 2006, the consolidated results of operations and comprehensive income for the three months and nine months ended September 30, 2007 and 2006 and the consolidated statements of cash flows for the nine months ended September 30, 2007 and 2006.The preparation of financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could ultimately differ from those estimated.The results of operations presented in the accompanying Condensed Consolidated Financial Statements are not necessarily representative of operations for an entire year. These Condensed Consolidated Financial Statements are unaudited, and certain information and note disclosures normally included in the annual Consolidated Financial Statements have been condensed or omitted, as permitted under the applicable rules and regulations.Readers of these financial statements should refer to PNMR’s, PNM’s and TNMP’s audited Consolidated Financial Statements and Notes thereto that are included in their respective 2006 Annual Reports on Form 10-K/A (Amendment No. 1). Principles of Consolidation The Condensed Consolidated Financial Statements of each of PNMR, PNM, and TNMP include their accounts and those of subsidiaries in which that entity owns a majority voting interest.PNMR’s primary subsidiaries are PNM, TNMP, First Choice and, through May 31, 2007, Altura.PNM consolidates the PVNGS Capital Trust.PNMR shared services administrative and general expenses, which represent costs that are primarily driven by corporate level activities, are allocated to the business segments.Other significant intercompany transactions between PNMR, PNM, and TNMP include energy purchases and sales, transmission and distribution services, lease payments, dividends paid on common stock, and interest paid by PVNGS Capital Trust to PNM.All intercompany transactions and balances have been eliminated.See Note 12. Presentation The Notes to Condensed Consolidated Financial Statements include disclosures for PNMR, PNM, and TNMP.For discussion purposes, this report will use the term “Company” when discussing matters of common applicability to PNMR, PNM and TNMP.Discussions regarding only PNMR, PNM or TNMP will be indicated as such.Certain amounts in the 2006 Condensed Consolidated Financial Statements and Notes thereto have been reclassified to conform to the 2007 financial statement presentation.Income taxes, which previously had been separated between operating expense and other income and deductions in the Condensed Consolidated Statements of Earnings, is being presented on a combined basis.In addition, certain sections on the Condensed Consolidated Balance Sheets have been rearranged in the current presentation. At December 31, 2006, certain income tax receivables and payables were shown on a net basis.In 2007, these income tax receivables and payables are shown gross on the Condensed Consolidated Balance Sheet.For comparability, the December 31, 2006 balances have been reclassified resulting in income tax receivables and payables each being increased by $65.2 million for PNMR, $13.2 million for PNM, and $4.1 million for TNMP. 22 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (2) Acquisitions, Impairments, and Disposition On April 18, 2006, PNMR’s wholly owned subsidiary, Altura, purchased the Twin Oaks business, which included the 305 MW coal-fired Twin Oaks power plant located 150 miles south of Dallas, Texas.Effective June 1, 2007, PNMR contributed Altura, including the Twin Oaks business, to EnergyCo.See Note 11.The results of Twin Oaks operations have been included in the Consolidated Financial Statements of PNMR from April 18, 2006 through May 31, 2007.Beginning June 1, 2007, the Twin Oaks operations are included in EnergyCo, which is accounted for by PNMR using the equity method. As part of the acquisition of Twin Oaks, PNMR determined the fair value of two contractual obligations to sell power.The first contract obligated Altura to sell power through September 2007 at which time the second contract began and extends for three years.In comparing the pricing terms of the contractual obligations against the forward price of electricity in the relevant market at the acquisition date, PNMR concluded that the contracts were below market.In accordance with SFAS 141, the contracts were recorded at fair value to be amortized as an increase in operating revenue over the contract periods.The amortization matches the difference between the forward price curve and the contractual obligations for each month in accordance with the contract as of the acquisition date.For the first contract, $94.9 million was recorded in other current liabilities and $52.4 million was recorded in other deferred credits for a contract total of $147.3 million. For the second contract, $29.6 million was recorded in other deferred credits.As of May 31, 2007, PNMR had amortized $105.9 million for the first contract and nothing for the second contract. The Twin Oaks purchase agreement also included the development rights for a possible 600-megawatt expansion of the plant, which PNMR classified as an intangible asset with a value of $25 million at the date of acquisition.PNMR reassessed this valuation as of April 1, 2007 and determined that the asset was impaired, resulting in a pre-tax loss of $3.4 million, which was recorded in second quarter energy production costs. In 2006, the NMPRC approved a stipulation to allow PNM to convert its 141-megawatt combustion turbine Afton Generating Station to a combined cycle plant and bring Afton into retail rates in its next rate case, which was anticipated to be effective January 1, 2008.The Afton costs, including the costs of conversion, allowable for ratemaking were stipulated to be the lower of the actual cost or $187.6 million.The combined cycle plant was declared commercial on October 12, 2007 and is now anticipated to come into PNM’s retail rates effective approximately May 7, 2008.During the final start-up stages, problems were encountered that requiredpiping modifications and significant problems were encountered with the control software and interfaces.Furthermore, the new turbine and generator experienced problems that required inspection of all five bearings.The combination of these issues caused delays and increased costs.The total Afton costs will exceed the stipulated maximum amount and the excess will not be recoverable in rates. Therefore, the Afton asset has been impaired, as defined under GAAP.The estimated pre-tax impairment charge, including future expenditures, is $19.5 million ($11.8 million after income taxes), which was recorded by PNM in energy production costs at September 30, 2007. On June 29, 2007, a wholly-owned subsidiary of PNMR purchased 100% of a trust that owns a 2.27% undivided interest, representing 29.8 MW, in PVNGS Unit 2 and a 0.76% undivided interest in certain PVNGS common facilities, as well as a lease under which such facilities are leased to PNM.The beneficial interest in the trust was purchased for $44.0 million in cash and the assumption of $41.2 million in long-term debt payable to PVNGS Capital Trust.This long-term debt offsets a portion of the investment in PVNGS lessor notes and is eliminated in PNMR’s consolidated financial statements.The funds for the purchase were provided by PNMR.The lease remains in effect and this transaction has no impact on PNM’s consolidated financial statements. 23 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (3) Segment Information The following segment presentation is based on the methodology that management uses for making operating decisions and assessing performance of its various business activities.The following presentation for operating segments reflects normal operations.Unusual and non-recurring items are included in the Corporate and Other segment.As discussed below and effective January 1, 2007, TNMP’s New Mexico operations were transferred to PNM Electric.See Note 14.The 2006 segment information does not reflect this transfer. REGULATED OPERATIONS PNM Electric PNM Electric is a regulated utility that provides integrated electricity services, including the generation, transmission and distribution of electricity for retail electric customers in New Mexico and the sale of transmission to third parties as well as to the PNM Wholesale segment. TNMP Electric TNMP Electric is a regulated utility operating in Texas and, through December 31, 2006, in New Mexico.TNMP’s operations are subject to traditional rate of return regulation.TNMP provides regulated transmission and distribution services in Texas under the TECA. Through December 31, 2006, TNMP provided integrated electric services that included the transmission, distribution, and sale of electricity to its New Mexico customers as well as transmission to third parties and to PNM.Effective January 1, 2007, TNMP’s New Mexico operations were transferred to PNM. PNM Gas PNM Gas is a regulated utility that distributes natural gas to most of the major communities in New Mexico.The customer base of PNM Gas includes both sales-service customers and transportation-service customers.PNM Gas purchases natural gas in the open market and resells it at cost to its sales-service customers.As a result, increases or decreases in gas revenues resulting from gas price fluctuations do not impact PNMR’s or PNM’s consolidated gross margin or earnings. 24 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) UNREGULATED OPERATIONS Wholesale Wholesale for PNMR includes PNM Wholesale and, through May 31, 2007, Altura and consists of the generation and sale of electricity into the wholesale market.PNM Wholesale sells the unused capacity of PNM’s jurisdictional assets as well as the capacity of PNM’s wholesale plants excluded from retail rates.Although the FERC has jurisdiction over certain aspects of the rates of PNM Wholesale, it is included in unregulated operations because PNM Wholesale is not subject to traditional rate of return regulation.Twin Oaks is included in the consolidated results of operations for PNMR from the date of its acquisition on April 18, 2006 through May 31, 2007, at which time Altura was contributed to EnergyCo.See Notes 2 and 11.Power from Twin Oaks is sold at wholesale through ERCOT. First Choice First Choice is a certified retail electric provider operating in Texas, which allows it to provide electricity to residential, small and large commercial, industrial and institutional customers.Although First Choice is regulated in certain respects by the PUCT, it is included in unregulated operations because First Choice is not subject to traditional rate of return regulation. EnergyCo Upon the contribution of Altura to EnergyCo, EnergyCo became a separate segment for PNMR effective June 1, 2007.PNMR’s investment in EnergyCo is held in the Corporate and Other segment and is accounted for using the equity method of accounting. EnergyCo’s revenues and expenses are not included in PNMR’s consolidated revenues and expenses or the following tables.See Notes 2 and 11. 25 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) CORPORATE AND OTHER PNMR provides energy and technology related services through its wholly owned subsidiary, Avistar, and those results are included in the Corporate and Other segment.PNMR Services Company, which provides corporate services to the Company, its subsidiaries, and EnergyCo, is also included in the Corporate and Other segment. Adjustments related to EITF 03-11 are included in Corporate and Other.EITF 03-11 requires a net presentation of all realized gains and losses on non-normal derivative transactions that do not physically deliver and that are offset by similar transactions during settlement.Management evaluates Wholesale operations on a gross presentation basis due to its primarily net asset-backed marketing strategy and the importance it places on the ability to repurchase and remarket previously sold capacity. The following tables present summarized financial information for PNMR and PNM, as restated, by operating segment. Explanations for footnotes (a) through (g) follow the tables. 26 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PNMR SEGMENT INFORMATION Regulated Unregulated PNM TNMP First Corporate 2007 Electric (d) Electric (d) PNM Gas Wholesale Choice and Other Consolidated (In thousands) Three Months Ended September 30, 2007: Operating revenues $ 203,083 $ 31,405 $ 59,537 $ 204,125 $ 177,694 $ (46,407 ) (a) $ 629,437 Intersegment revenues 2,931 21,275 - - - (24,206 ) - Total revenues 206,014 52,680 59,537 204,125 177,694 (70,613 ) 629,437 Cost of energy 67,771 7,544 33,958 211,162 159,179 (70,633 ) (a) 408,981 Intersegment energy transfer 21,928 - - (21,928 ) - - - Gross margin 116,315 45,136 25,579 14,891 18,515 20 220,456 Operating expenses 70,816 16,695 23,775 13,764 13,583 23,413 (f) 162,046 Depreciation and amortization 16,448 7,081 5,869 3,054 470 3,792 36,714 Operating income (loss) 29,051 21,360 (4,065 ) (1,927 ) 4,462 (27,185 ) 21,696 Interest income 8,330 24 (91 ) 1,750 489 (449 ) 10,053 Equity in net earnings of EnergyCo - 10,556 10,556 Other income (deductions) 2,308 372 92 1,682 99 (1,158 ) 3,395 Net interest charges (9,001 ) (5,768 ) (3,729 ) (3,544 ) (638 ) (12,575 ) (35,255 ) Segment earnings before income taxes 30,688 15,988 (7,793 ) (2,039 ) 4,412 (30,811 ) 10,445 Income taxes (benefit) 12,149 5,576 (3,085 ) (807 ) 1,667 (13,427 ) (f) 2,073 Segment net earnings (loss) $ 18,539 $ 10,412 $ (4,708 ) $ (1,232 ) $ 2,745 $ (17,384 ) $ 8,372 Nine Months Ended September 30, 2007: Operating revenues $ 540,702 $ 82,046 $ 351,162 $ 515,689 $ 463,214 $ (89,194 ) (a) $ 1,863,619 Intersegment revenues 6,565 55,098 92 17,048 78 (78,881 ) - Total revenues 547,267 137,144 351,254 532,737 463,292 (168,075 ) 1,863,619 Cost of energy 200,154 21,936 240,766 453,148 395,858 (167,828 ) (a) 1,144,034 Intersegment energy transfer 19,898 - - (19,898 ) - - - Gross margin 327,215 115,208 110,488 99,487 67,434 (247 ) 719,585 Operating expenses 217,029 53,064 75,308 58,690 41,701 34,265 (b,f) 480,057 Depreciation and amortization 49,220 21,122 18,114 17,000 1,411 9,984 116,851 Operating income (loss) 60,966 41,022 17,066 23,797 24,322 (44,496 ) 122,677 Interest income 20,101 888 362 4,486 1,506 539 27,882 Equity in net earnings of EnergyCo - 12,166 12,166 Other income (deductions) 3,490 1,345 265 2,977 66 (4,600 ) 3,543 Net interest charges (28,187 ) (19,717 ) (9,683 ) (19,261 ) (1,814 ) (24,332 ) (102,994 ) Segment earnings before income taxes 56,370 23,538 8,010 11,999 24,080 (60,723 ) 63,274 Income taxes (benefit) 22,317 7,954 3,171 4,750 9,086 (42,281 ) (b,c,f) 4,997 Segment net earnings (loss) $ 34,053 $ 15,584 $ 4,839 $ 7,249 $ 14,994 $ (18,442 ) $ 58,277 At September 30, 2007: Total assets $ 2,488,262 $ 988,470 $ 657,067 $ 369,085 $ 369,817 $ 975,768 $ 5,848,469 Goodwill $ 102,775 $ 261,121 $ - $ - $ 131,768 $ - $ 495,664 27 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PNMR SEGMENT INFORMATION Regulated Unregulated PNM TNMP First Corporate 2006 Electric (d) Electric (d) PNM Gas Wholesale Choice and Other Consolidated (In thousands) Three Months Ended September 30, 2006: Operating revenues $ 159,301 $ 50,961 $ 69,001 $ 193,150 $ 186,972 $ (9,220 ) (a) $ 650,165 Intersegment revenues 2,414 19,280 245 11,551 - (33,490 ) - Total revenues 161,715 70,241 69,246 204,701 186,972 (42,710 ) 650,165 Cost of energy 55,271 27,987 43,889 135,986 146,337 (42,782 ) (a) 366,688 Intersegment energy transfer (5,861 ) - - 5,861 - - - Gross margin 112,305 42,254 25,357 62,854 40,635 72 283,477 Operating expenses 66,808 20,877 25,546 15,150 17,307 829 (e) 146,517 Depreciation and amortization 15,241 7,899 6,007 7,894 510 2,348 39,899 Operating income (loss) 30,256 13,478 (6,196 ) 39,810 22,818 (3,105 ) 97,061 Interest income 6,380 296 668 1,346 877 335 9,902 Other income (deductions) 224 2,406 79 (45 ) (57 ) (1,053 ) 1,554 Net interest charges (9,037 ) (7,294 ) (3,115 ) (12,226 ) (166 ) (8,333 ) (40,171 ) Segment earnings before income taxes 27,823 8,886 (8,564 ) 28,885 23,472 (12,156 ) 68,346 Income taxes (benefit) 11,015 2,896 (3,391 ) 11,436 8,358 (5,488 ) (e) 24,826 Segment net earnings (loss) $ 16,808 $ 5,990 $ (5,173 ) $ 17,449 $ 15,114 $ (6,668 ) $ 43,520 Nine Months Ended September 30, 2006: Operating revenues $ 439,977 $ 141,367 $ 345,346 $ 499,281 $ 446,962 $ (20,298 ) (a) $ 1,852,635 Intersegment revenues 6,852 53,015 386 39,402 - (99,655 ) - Total revenues 446,829 194,382 345,732 538,683 446,962 (119,953 ) 1,852,635 Cost of energy 144,053 77,810 243,748 398,732 354,745 (119,928 ) (a) 1,099,160 Intersegment energy transfer (2,515 ) - - 2,515 - - - Gross margin 305,291 116,572 101,984 137,436 92,217 (25 ) 753,475 Operating expenses 201,174 63,366 76,516 45,315 45,852 3,448 (e) 435,671 Depreciation and amortization 44,529 23,462 17,921 18,210 1,518 6,542 112,182 Operating income (loss) 59,588 29,744 7,547 73,911 44,847 (10,015 ) 205,622 Interest income 19,517 632 2,401 3,948 1,385 1,086 28,969 Other income (deductions) 638 6,632 169 991 (292 ) (1,795 ) 6,343 Net interest charges (26,580 ) (21,792 ) (9,203 ) (25,559 ) (638 ) (21,460 ) (105,232 ) Segment earnings before income taxes 53,163 15,216 914 53,291 45,302 (32,184 ) 135,702 Income taxes (benefit) 21,047 5,221 362 21,109 16,118 (13,659 ) (e) 50,198 Segment net earnings (loss) $ 32,116 $ 9,995 $ 552 $ 32,182 $ 29,184 $ (18,525 ) $ 85,504 At September 30, 2006: Total assets $ 1,992,550 $ 1,151,141 $ 631,729 $ 1,086,354 $ 405,997 $ 575,615 $ 5,843,386 Goodwill $ - $ 363,763 $ - $ - $ 131,678 $ - $ 495,441 28 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PNM SEGMENT INFORMATION PNM PNM PNM 2007 Electric (d) Gas Wholesale Other Consolidated (In thousands) Three Months Ended September 30, 2007: Operating revenues $ 203,083 $ 59,537 $ 204,125 $ (46,762 ) (a) $ 419,983 Intersegment revenues 2,931 $ - - (2,931 ) - Total revenues 206,014 59,537 204,125 (49,693 ) 419,983 Cost of energy 67,771 33,958 211,162 (49,668 ) (a) 263,223 Intersegment energy transfer 21,928 - (21,928 ) - - Gross margin 116,315 25,579 14,891 (25 ) 156,760 Operating expenses 70,816 23,775 13,764 23,636 (g) 131,991 Depreciation and amortization 16,448 5,869 3,054 633 26,004 Operating income (loss) 29,051 (4,065 ) (1,927 ) (24,294 ) (1,235 ) Interest income 8,330 (91 ) 1,750 397 10,386 Other income (deductions) 2,308 92 1,682 5 4,087 Net interest charges (9,001 ) (3,729 ) (3,544 ) (616 ) (16,890 ) Segment earnings before income taxes 30,688 (7,793 ) (2,039 ) (24,508 ) (3,652 ) Income taxes (benefit) 12,149 (3,085 ) (807 ) (10,019 ) (g) (1,762 ) Segment net earnings (loss) $ 18,539 $ (4,708 ) $ (1,232 ) $ (14,489 ) $ (1,890 ) Nine Months Ended September 30, 2007: Operating revenues $ 540,702 $ 351,162 $ 450,294 $ (89,924 ) (a) $ 1,252,234 Intersegment revenues 6,565 92 17,048 (23,705 ) - Total revenues 547,267 351,254 467,342 (113,629 ) 1,252,234 Cost of energy 200,154 240,766 431,084 (113,486 ) (a) 758,518 Intersegment energy transfer 19,898 - (19,898 ) - - Gross margin 327,215 110,488 56,156 (143 ) 493,716 Operating expenses 217,029 75,308 41,365 23,288 (g) 356,990 Depreciation and amortization 49,220 18,114 9,316 1,912 78,562 Operating income (loss) 60,966 17,066 5,475 (25,343 ) 58,164 Interest income 20,101 362 4,339 936 25,738 Other income (deductions) 3,490 265 2,978 (197 ) 6,536 Net interest charges (28,187 ) (9,683 ) (10,738 ) (13 ) (48,621 ) Segment earnings before income taxes 56,370 8,010 2,054 (24,617 ) 41,817 Income taxes (benefit) 22,317 3,171 813 (10,399 ) (g) 15,902 Segment net earnings (loss) $ 34,053 $ 4,839 $ 1,241 $ (14,218 ) $ 25,915 At September 30, 2007: Total assets $ 2,506,777 $ 663,831 $ 369,085 $ 518,630 $ 4,058,323 Goodwill $ 102,775 $ - $ - $ - $ 102,775 29 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PNM SEGMENT INFORMATION PNM PNM PNM 2006 Electric (d) Gas Wholesale Other Consolidated (In thousands) Three Months Ended September 30, 2006: Operating revenues $ 159,301 $ 69,001 $ 141,340 $ (9,418 ) (a) $ 360,224 Intersegment revenues 2,414 245 11,551 (2,533 ) 11,677 Total revenues 161,715 69,246 152,891 (11,951 ) 371,901 Cost of energy 55,271 43,889 121,730 (11,922 ) (a) 208,968 Intersegment energy transfer (5,861 ) - 5,861 - - Gross margin 112,305 25,357 25,300 (29 ) 162,933 Operating expenses 66,808 25,546 10,573 (242 ) 102,685 Depreciation and amortization 15,241 6,007 3,408 717 25,373 Operating income (loss) 30,256 (6,196 ) 11,319 (504 ) 34,875 Interest income 6,380 668 1,268 246 8,562 Other income (deductions) 224 79 (44 ) (195 ) 64 Net interest charges (9,037 ) (3,115 ) (4,020 ) 1,148 (15,024 ) Segment earnings before income taxes 27,823 (8,564 ) 8,523 695 28,477 Income taxes (benefit) 11,015 (3,391 ) 3,374 (37 ) 10,961 Segment net earnings (loss) $ 16,808 $ (5,173 ) $ 5,149 $ 732 $ 17,516 Nine Months Ended September 30, 2006: Operating revenues $ 439,977 $ 345,346 $ 414,714 $ (20,801 ) (a) $ 1,179,236 Intersegment revenues 6,852 386 39,402 (6,865 ) $ 39,775 Total revenues 446,829 345,732 454,116 (27,666 ) 1,219,011 Cost of energy 144,053 243,748 373,363 (27,524 ) (a) 733,640 Intersegment energy transfer (2,515 ) - 2,515 - - Gross margin 305,291 101,984 78,238 (142 ) 485,371 Operating expenses 201,174 76,516 37,285 (2,378 ) 312,597 Depreciation and amortization 44,529 17,921 9,760 2,307 74,517 Operating income (loss) 59,588 7,547 31,193 (71 ) 98,257 Interest income 19,517 2,401 3,823 844 26,585 Other income (deductions) 638 169 977 (807 ) 977 Net interest charges (26,580 ) (9,203 ) (11,683 ) 4,123 (43,343 ) Segment earnings before income taxes 53,163 914 24,310 4,089 82,476 Income taxes 21,047 362 9,624 1,091 32,124 Segment net earnings $ 32,116 $ 552 $ 14,686 $ 2,998 $ 50,352 At September 30, 2006: Total assets $ 2,008,424 $ 631,729 $ 392,788 $ 461,802 $ 3,494,743 30 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) TNMP SEGMENT INFORMATION TNMP operates in only one reportable segment; therefore tabular presentation of segment data is not presented. Footnote explanations for the above tables are as follows: (a) Reflects EITF 03-11 impact of $46.8 million and $9.4 million for the three months ended September 30, 2007 and 2006 and $89.9 million and $20.8 million for the nine months ended September 30, 2007 and 2006. (b) For the nine months ended September 30, 2007, includes EnergyCo formation costs of $4.2 million, impairment loss on Twin Oaks intangible assets of $3.4 million, and a loss related to the contribution of Altura to EnergyCo of $3.6 million (all included in operating expenses) and an income tax benefit of $4.4 million (included in income taxes). (c) Includes an income tax benefit of $16.0 million for the settlement with the IRS on previously unrecognized income tax benefits.See Note 15. (d) Operations and assets, including goodwill, transferred from TNMP Electric to PNM Electric on January 1, 2007 are included in PNM Electric and excluded from TNMP Electric in 2007, and excluded from PNM Electric and included in TNMP Electric in 2006. (e) For the three months and nine months ended September 30, 2006, includes TNP and Twin Oaks acquisition integration costs of $0.9 million and $3.7 million and an income tax benefit of $0.3 million and $1.4 million in income taxes. (f) For the three months and nine months ended September 30, 2007, includes costs of the Afton impairment of $19.5 million (See Note 2) and the business improvement plan of $12.6 million (See Note 17) (included in operating expenses) and an income tax benefit of $12.7 million (included in income taxes). (g) For the three months and nine months ended September 30, 2007, includes costs of the Afton impairment of $19.5 million (See Note 2) and the business improvement plan of $6.9 million (See Note 17) (included in operating expenses) and an income tax benefit of $10.5 million (included in income taxes). (4) Energy Related Derivative Contracts OVERVIEW Under derivative accounting and related rules for energy contracts, the Company accounts for its various derivative instruments for the purchase and sale of energy differently based on the Company’s intent.Energy contracts that do not qualify for the normal sales and purchases exception are recorded at fair value on the Condensed Consolidated Balance Sheets.Note 8 of Notes to Consolidated Financial Statements in the 2006 Annual Reports on Form 10-K/A (Amendment No. 1) contains information regarding energy related derivative contracts.See Note 7 for additional information regarding interest rate swaps. For derivative transactions meeting the definition of a cash flow or fair value hedge, the Company documents the relationships between the hedging instruments and the items being hedged.This documentation includes the strategy that supports executing the specific transaction and the methods utilized to assess the effectiveness of the hedges. 31 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The contracts recorded at fair value that do not qualify or are not designated for hedge accounting are classified as trading transactions or economic hedges.Trading transactions are defined as derivative instruments used to take advantage of existing market opportunities.Changes in the fair value of trading transactions are reflected on a net basis in operating revenues.Economic hedges are defined as derivative instruments, including long-term power agreements, used to hedge generation assets and purchase power costs.Changes in the fair value of economic hedges are reflected in results of operations, with changes related to sales contracts included in operating revenues and changes related to purchase contracts included in cost of energy.Changes in the fair value of contracts qualifying for cash flow hedge accounting are included in accumulated other comprehensive income, except for amounts related to the PGAC that are recoverable from or refundable to customers, which are included in regulatory assets and liabilities on the Condensed Consolidated Balance Sheets.Amounts due to or from counterparties for energy related derivative contracts are shown as derivative contracts on the Condensed Consolidated Balance Sheets.The amounts shown as current assets and current liabilities relate to contracts that will be settled in the next twelve months.Gains or losses related to cash flow hedge instruments are reclassified from accumulated other comprehensive income when the hedged transaction settles and impacts earnings. Based on market prices at September30, 2007, gains of $2.5millionfor PNMR and $3.1 million for PNM would be reclassified from other comprehensive income into earnings during the next twelve months. However, the actual amount reclassified into earnings could vary due to future changes in market prices. As of September 30, 2007, the maximum length of time over which the Company is hedging its exposure to the variability in future cash flows is through September 2008. GAAP defines the fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation.Fair value is based on current market quotes as available and are supplemented by modeling techniques and assumptions made by the Company to the extent quoted market prices or volatilities are not available.Generally, market data to value these instruments is available forup to five years for gas swaps and electricity contracts and up to 18 months for options. Theremaining periods are referred to as the illiquid periodand are valued using internally developed pricing data.The Company regularly assesses the validity and availability of pricing data for the illiquid period of its derivative transactions.Although management uses its best judgment in estimating the fair value of these financial instruments, there are inherent limitations in any estimation technique. The Company has entered into a limited number of derivative energy contracts with terms that extend through 15 years.Observable market data is not available for the illiquid period of these contractsIn the third quarter of 2007, the Company refined the modeling technique used to value the impacts of the illiquid periods and the utilization of net present value in fair valuing its portfolio.In the second quarter of 2007, PNM implemented new market price curve models and assumptions.The cumulative effect of these changes in valuation is accounted for as a change in accounting estimate under SFAS 154.The effect of the change in estimate was a decrease to net earnings for PNMR and PNM of $1.3 million and $2.5 million for the three and nine months ended September 30, 2007, which is $0.02 and $0.03 per diluted share for PNMR. PNM recognized an ineffectiveness loss on its fair value hedge of $0.9 million in the nine months ended September 30, 2007, which is included in operating revenues.Ineffectiveness for certain cash flow hedges was immaterial during the nine months ended September 30, 2007. 32 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PNMR PNMR’s commodity derivative instruments are summarized as follows: September 30, December 31, September 30, December 31, 2007 2006 2007 2006 Type of Derivative Mark-to-Market Instruments Hedge Instruments (In thousands) Current Assets Energy contracts $ 14,568 $ 17,773 $ 2,075 $ 7,208 Gas fixed-for-float swaps and futures 33,251 21,875 1,483 4,655 Options 2,973 4,032 160 - PGAC portion of options, swaps and hedges - - 10,449 16,748 Total current assets 50,792 43,680 14,167 28,611 Deferred Charges Energy contracts 4,123 2,666 - 26,991 Gas fixed-for-float swaps 16,790 7,288 2,026 1,872 Options 5,051 1,028 - - PGAC portion of options, swaps and hedges - - 3,337 Total deferred charges 25,964 10,982 2,026 32,200 Total Assets 76,756 54,662 16,193 60,811 Current Liabilities Energy contracts (15,237 ) (16,499 ) - - Gas fixed-for-float swaps (35,062 ) (21,518 ) (777 ) (6,845 ) Options (7,124 ) (4,003 ) (462 ) (109 ) Regulatory liabilities for gas off-system sales, fixed-for-float swaps and forward physical trades (615 ) - - - PGAC portion of options, swaps and hedges - - (10,449 ) (16,748 ) Total current liabilities (58,038 ) (42,020 ) (11,688 ) (23,702 ) Long-term Liabilities Energy contracts (7,944 ) (7,472 ) - (154 ) Gas fixed-for-float swaps (3,253 ) (862 ) (41 ) (1,915 ) Options (19,673 ) (842 ) - - PGAC portion of options, swaps and hedges - - - (3,337 ) Total long-term liabilities (30,870 ) (9,176 ) (41 ) (5,406 ) Total Liabilities (88,908 ) (51,196 ) (11,729 ) (29,108 ) Net Total Assets and Liabilities $ (12,152 ) $ 3,466 $ 4,464 $ 31,703 33 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PNM PNM’s commodity derivative instruments are summarized as follows: September 30, December 31, September 30, December 31, 2007 2006 2007 2006 Type of Derivative Mark-to-Market Instruments Hedge Instruments (In thousands) Current Assets Energy contracts $ 12,388 $ 16,374 $ 2,075 $ 1,057 Gas fixed-for-float swaps 12,173 1,950 1,418 1,615 Options 2,178 2,986 - - PGAC portion of options, swaps and hedges - - 10,449 16,748 Total current assets 26,739 21,310 13,942 19,420 Deferred Charges Energy contracts 552 2,666 - - Gas fixed-for-float swaps 14,271 7,101 2,026 1,872 Options 4,835 825 - - PGAC portion of options, swaps and hedges - - - 3,337 Total deferred charges 19,658 10,592 2,026 5,209 Total Assets 46,397 31,902 15,968 24,629 Current Liabilities Energy contracts (10,030 ) (10,928 ) - - Gas fixed-for-float swaps (17,998 ) (6,440 ) (397 ) (2,872 ) Options (5,285 ) (3,255 ) - - Regulatory liabilities for gas off-system sales, fixed-for-float swaps and forward physical trades (615 ) - - - PGAC portion of options, swaps and hedges - - (10,449 ) (16,748 ) Total current liabilities (33,928 ) (20,623 ) (10,846 ) (19,620 ) Long-term Liabilities Energy contracts (4,272 ) (7,472 ) - (154 ) Gas fixed-for-float swaps (960 ) (421 ) (41 ) (1,915 ) Options (19,595 ) (801 ) - - PGAC portion of options, swaps and hedges - - (3,337 ) Total long-term liabilities (24,827 ) (8,694 ) (41 ) (5,406 ) Total Liabilities (58,755 ) (29,317 ) (10,887 ) (25,026 ) Net Total Assets and Total Liabilities $ (12,358 ) $ 2,585 $ 5,081 $ (397 ) 34 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (5) Earnings Per Share In accordance with SFAS 128, dual presentation of basic and diluted earnings per share has been presented in the Condensed Consolidated Statements of Earnings of PNMR.Information regarding the computation of earnings per share is as follows: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (In thousands, except per share amounts) Net Earnings $ 8,372 $ 43,520 $ 58,277 $ 85,504 Average Number of Common Shares Outstanding 76,736 69,726 76,697 69,125 Dilutive effect of common stock equivalents (a): Stock options and restricted stock 422 691 594 565 Equity-linked units 403 344 860 94 Average Common and Common Equivalent Shares 77,561 70,761 78,151 69,784 Net Earnings per Share of Common Stock: Basic $ 0.11 $ 0.62 $ 0.76 $ 1.24 Diluted $ 0.11 $ 0.62 $ 0.75 $ 1.23 (a) Excludes the effect of average anti-dilutive common stock equivalents related to out-of-the-money stock options of 1,318,628 and 652,133 for the three months and 760,400 and 1,469,333 for the nine months ended September 30, 2007 and 2006, respectively. 35 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (6) Stock-Based Compensation Information concerning stock-based compensation plans is contained in Note 13 of Notes to Consolidated Financial Statements in the 2006 Annual Reports on Form 10-K/A (Amendment No. 1). Stock Options The following table represents stock option activity for the nine months ended September 30, 2007: Weighted- Weighted- Aggregate Average Average Intrinsic Remaining Exercise Value Contract Life Options for PNMR Common Stock Shares Price (In thousands) (Years) Outstanding at beginning of period 2,999,606 $ 21.02 Granted 766,400 30.47 Exercised (431,965 ) 20.44 Forfeited (28,707 ) 27.34 Outstanding at end of period 3,305,334 $ 23.25 $ 99 7.36 Options exercisable at end of period 1,936,269 $ 19.97 $ 6,409 6.16 Options available for future grant 2,478,829 The following table provides additional information concerning stock option activity for the nine months ended September 30: Options for PNMR Common Stock 2007 2006 (In thousands, except per share amounts) Weighted-average grant date fair value per share of options granted $ 4.70 $ 3.87 Total intrinsic value of options exercised during the period $ 4,854 $ 5,691 36 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Restricted Stock The following table summarizes nonvested restricted stock activity for the nine months ended September 30, 2007: Weighted- Average Nonvested Restricted Grant-Date PNMR Common Stock Shares Fair Value Nonvested at beginning of period 161,769 $ 24.55 Granted 106,400 $ 28.79 Vested (93,554 ) $ 24.20 Forfeited (765 ) $ 26.34 Nonvested at end of period 173,850 $ 26.13 The total fair value of shares of restricted stock that vested during the nine months ended September 30, 2007 was $2.3 million. 37 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (7) Capitalization Information concerning financing activities is contained in Note 6 of Notes to Consolidated Financial Statements in the 2006 Annual Reports on Form 10-K/A (Amendment No. 1). Short-term Debt PNMR and PNM have revolving credit facilities for borrowings up to $600 million and $400 million, respectively, that primarily expire in 2012 and local lines of credit amounting to $15 million and $13.5 million, respectively.PNMR and PNM also have commercial paper programs under which they may issue up to $400 million and $300 million of commercial paper, respectively.The revolving credit facilities serve as support for the commercial paper programs.Operationally, this means the aggregate borrowings under the commercial paper program and the revolving credit facility for each of PNMR and PNM cannot exceed the maximum amount of the revolving credit facility for that entity.PNMR entered into a short-term bridge loan agreement for temporary financing of Twin Oaks.See Note 2. On April 17, 2007, PNMR repaid the balance due on the bridge loan. Short-term debt outstanding consists of: September 30, December 31, Short-term Debt 2007 2006 (In thousands) PNM Commercial paper $ 70,584 $ 251,300 Revolving credit facility 215,000 - 285,584 251,300 PNMR Commercial paper 65,000 263,550 Revolving credit facility 298,000 - Local lines of credit 100 - Bridge loan - 249,495 $ 648,684 $ 764,345 At November 1, 2007, PNMR and PNM had $188.2 million and $129.7 million of availability under their respective revolving credit facilities and local lines of credit, including reductions of availability due to outstanding letters of credit and amounts outstanding under the commercial paper programs. As of September 30, 2007, TNMP had outstanding borrowings of $18.5 million from PNMR under its intercompany loan agreement. Long-term Debt On June 26, 2007, the City of Farmington, New Mexico issued $20.0 million of its PCRBs to finance or reimburse PNM for expenditures incurred in connection with pollution control equipment at the SJGS.PNMR is obligated to pay amounts equal to the principal and interest on the PCRBs.In addition, PNM issued $20.0 million of senior unsecured notes to secure and guarantee the PCRBs. Both the PCRBs and the senior unsecured notes mature in 2037 and bear interest at 5.15%. The proceeds from the PCRBs were placed directly in trust with an independent trustee. As PNM incurs qualified expenditures, it receives reimbursement from the trustee. In the event PNM does not incur qualified expenditures at least equal to the proceeds of the PCRBs, the amount remaining in the trust must be used by the trustee to redeem a portion of the PCRBs.As of September 30, 2007, PNM had received $9.8 million from the trust. The senior unsecured notes are included in long-term debt in the Condensed Consolidated Balance Sheets of PNM and PNMR and the amount remaining in the trust is a restricted special deposit and included in other investments since it is restricted for the acquisition of items that will be included in utility plant. 38 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Effective June 15, 2007, TNMP redeemed $100.0 million of its 6.125% Senior Notes Due 2008 at a redemption price of 100.5% of the principal amount redeemed, plus accrued interest. To facilitate the redemption, PNMR made a cash contribution, recorded as equity, of $101.2 million to TNP, which then made an equity contribution to TNMP in the same amount. PNMR has entered into three fixed-to-floating interest rate swaps with an aggregate notional principal amount of $150.0 million.The swaps are accounted for as fair-value hedges with a liability position of approximately $1.8 million at September 30, 2007, with a corresponding reduction of long-term debt. Stockholders’ Equity PNMR offers new shares of PNMR common stock through the PNM Direct Plan and an equity distribution agreement.For the nine months ended September 30, 2007, PNMR sold a combined total of 80,216 shares of its common stock through the PNMR Direct Plan and the equity distribution agreement for net proceeds of $2.2 million.PNMR also issued 41,578 shares of its common stock for $1.1 million through its ESPP during the nine months ended September 30, 2007. (8) Pension and Other Postretirement Benefit Plans PNMR and its subsidiaries (other than TNP, TNMP and First Choice) have a qualified defined benefit pension plan, a plan providing medical and dental benefits to eligible retirees, and an executive retirement program (“PNM Plans”).PNMR is the sponsor of the PNM Plans and is legally obligated for the benefits owed to participants under them.TNP, TNMP and First Choice have a qualified defined benefit pension plan, a plan providing medical and death benefits to eligible retirees and an executive retirement program (“TNMP Plans”).Benefits were frozen in 1997 for the PNM pension plan and 2005 for the TNMP pension plan.The TNMP retiree medical plan has been merged into the PNMR retiree medical plan although they continue to be accounted for and funded separately.Readers should refer to Note 12 of Notes to the Consolidated Financial Statements in the 2006 Annual Reports on Form 10-K/A (Amendment No. 1) for additional information on these plans. 39 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PNM Plans The following tables present the components of the PNM Plans’ net periodic benefit cost (income): Three Months Ended September 30, Pension Plan Other Postretirement Benefits Executive Retirement Program 2007 2006 2007 2006 2007 2006 (In thousands) Components of Net Periodic Benefit Cost (Income) Service cost $ 36 $ 126 $ 632 $ 678 $ 14 $ 14 Interest cost 7,953 7,710 1,928 1,842 272 264 Expected long-term return on assets (10,195 ) (10,139 ) (1,464 ) (1,355 ) - - Amortization of net loss 972 1,210 1,461 1,670 24 25 Amortization of prior service cost 79 79 (1,422 ) (1,422 ) 3 3 Net periodic benefit cost (income) $ (1,155 ) $ (1,014 ) $ 1,135 $ 1,413 $ 313 $ 306 Nine Months Ended September 30, Pension Plan Other Postretirement Benefits Executive Retirement Program 2007 2006 2007 2006 2007 2006 (In thousands) Components of Net Periodic Benefit Cost (Income) Service cost $ 108 $ 378 $ 1,897 $ 2,035 $ 42 $ 42 Interest cost 23,858 23,131 5,784 5,525 816 791 Expected long-term return on assets (30,585 ) (30,417 ) (4,393 ) (4,064 ) - - Amortization of net loss 2,917 3,630 4,382 5,010 70 74 Amortization of prior service cost 238 238 (4,265 ) (4,265 ) 10 10 Net periodic benefit cost (income) $ (3,464 ) $ (3,040 ) $ 3,405 $ 4,241 $ 938 $ 917 For the three months ended September 30, 2007 and 2006, PNM contributed $1.5 million and $1.5 million, respectively, to trusts for other postretirement benefits.For the nine months ended September 30, 2007 and 2006, PNM contributed $4.6 million and $4.6 million, respectively, to trusts for other postretirement benefits.PNM expects to make contributions totaling $6.0 million during 2007 to trusts for other postretirement benefits.PNM does not anticipate making any contributions to the pension or executive retirement plans during 2007. 40 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) TNMP Plans The following tables present the components of the TNMP Plans’ net periodic benefit cost (income): Three Months Ended September 30, Pension Plan Other Postretirement Benefits Executive Retirement Program 2007 2006 2007 2006 2007 2006 (In thousands) Components of Net Periodic Benefit Cost (Income) Service cost $ - $ - $ 98 $ 106 $ - $ - Interest cost 1,057 1,085 165 178 19 19 Expected long-term return on assets (1,710 ) (1,754 ) (114 ) (114 ) - - Amortization of net gain - - (39 ) - - - Amortization of prior service cost (2 ) - 15 15 - - Net Periodic Benefit Cost (Income) $ (655 ) $ (669 ) $ 125 $ 185 $ 19 $ 19 Nine Months Ended September 30, Pension Plan Other Postretirement Benefits Executive Retirement Program 2007 2006 2007 2006 2007 2006 (In thousands) Components of Net Periodic Benefit Cost (Income) Service cost $ - $ - $ 295 $ 318 $ - $ - Interest cost 3,171 3,254 496 533 57 57 Expected long-term return on assets (5,130 ) (5,263 ) (342 ) (342 ) - - Amortization of net gain (5 ) - (117 ) - - - Amortization of prior service cost - - 45 45 - - Net Periodic Benefit Cost (Income) $ (1,964 ) $ (2,009 ) $ 377 $ 554 $ 57 $ 57 For the three and nine months ended September 30, 2007, TNMP contributed $0.1 million and $0.4 million, respectively, to trusts for other postretirement benefits.For the three and nine months ended September 30, 2006, TNMP made no contributions to trusts for other postretirement benefits.TNMP expects to make contributions totaling $0.5 million during 2007 to trusts for other postretirement benefits.TNMP does not anticipate making any contributions to the pension or executive retirement plans during 2007. 41 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (9) Commitments and Contingencies OVERVIEW There are various claims and lawsuits pending against the Company.The Company is also subject to federal, state and local environmental laws and regulations, and is currently participating in the investigation and remediation of numerous sites.In addition, the Company periodically enters into financial commitments in connection with its business operations.It is not possible at this time for the Company to determine fully the effect of all litigation and other legal proceedings on its results of operations or financial position.It is the Company’s policy to accrue for expected costs in accordance with SFAS 5, when it is probable that a SFAS 5 liability has been incurred and the amount of expected costs of these items to be incurred is reasonably estimable.These estimates include costs for external counsel and other professional fees.The Company is also involved in various legal proceedings in the normal course of its business.The associated legal costs for these routine matters are accrued when the legal expenses are incurred.The Company does not expect that any known lawsuits, environmental costs and commitments will have a material adverse effect on its financial condition or results of operations, although the outcome of litigation, investigations and other legal proceedings is inherently uncertain. COMMITMENTS AND CONTINGENCIES RELATED TO THE ENVIRONMENT PNM Renewable Portfolio Standard The Renewable Energy Act of 2004 was enacted to encourage the development of renewable energy in New Mexico.As amended effective July 1, 2007, the act establishes a mandatory renewable energy portfolio standard requiring a utility to acquire a renewable energy portfolio equal to 5% of retail electric sales by January 1, 2006 and increasing to 10% by 2011, 15% by 2015 and 20% by 2020.The act provides for streamlined proceedings for approval of utilities’ renewable energy procurement plans, assures utilities recovery of costs incurred consistent with approved procurement plans and requires the NMPRC to establish a reasonable cost threshold for the procurement of renewable resources to prevent excessive costs being added to rates. In August 2006, PNM filed its renewable energy portfolio report and 2007 renewable energy procurement plan.In its procurement plan, PNM stated that it would continue to procure renewable energy and RECs from wind and solar photovoltaic facilities and to capitalize the costs for recovery in its next rate case in accordance with a stipulation approved by the NMPRC in 2003.The procurement plan requested the NMPRC to amend PNM’s solar photovoltaic program to eliminate the annual ceiling on new customer subscriptions, to approve the procurement of renewable energy and RECs from a biomass facility under a 20-year PPA beginning in 2009 and to authorize recovery of the costs of procurement under the PPA, including costs related to imputed debt.The NMPRC issued a final order on December 14, 2006 which approved the amendment to the photovoltaic program, approved the procurement under the biomass PPA, and recognized a “disputable presumption” of the reasonableness of the costs of energy and capacity under the PPA.The NMPRC denied PNM’s request to recover imputed debt costs, but gave PNM leave to present the issue again in a rate case.On February 6, 2007, the NMPRC entered an order reopening the case with the limited purpose of reconsidering its determination that the act creates only a “disputable presumption” of the reasonableness of costs incurred under an approved procurement plan and invited briefs on that issue.PNM, the NMPRC staff, and the New Mexico Attorney General filed briefs.A decision is pending. PNM’s Energy Portfolio Procurement Plan for 2008, filed September 4, 2007 with the NMPRC, seeks approval to recover costs associated with certain RECs.No new renewable energy procurements are proposed in this filing.The deadline set by the NMPRC for protests to the plan has expired and no protests are pending.The NMPRC is required to act on the plan by November 29, 2007, but can extend the period for action for an additional ninety days.If the NMPRC does not take timely action, the plan is approved by operation of law. 42 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The Clean Air Act Regional Haze In 2005, the EPA issued the final rule addressing regional haze and guidelines for BART determinations.The purpose of the regional haze regulations is to address regional haze visibility impairment in the United States’ national parks and wilderness areas.The rule calls for all states to establish goals and emission reduction strategies for improving visibility in these areas.In October 2006, the EPA issued the final BART alternatives rule which made revisions to the 2005 regional haze rules.In particular, the alternatives rule defines how an SO2 emissions trading program developed by the Western Regional Air Partnership, a voluntary organization of western states, tribes and federal agencies, can be used by western states.New Mexico will be participating in the SO2 program, which is a trading program that will be implemented if SO2 reduction milestones, which are still being developed, are not met.The NMED had requested a BART analysis for nitrogen oxides and particulate be done for each of the four units at SJGS.The Company submitted the analysis to the NMED in early June 2007.The NMED is presently reviewing the analysis.Potentially, additional nitrogen oxide emission reductions could be required.The nature and cost of compliance with these potential requirements cannot be determined at this time. New Source Review Rules In 2003, the EPA issued a rule clarifying what constitutes routine maintenance, repair, and replacement of damaged or worn equipment, subject to safeguards to assure consistency with the Clean Air Act.In March 2006, a panel of the U.S. Court of Appeals for the District of Columbia Circuit vacated this rule.The action by the court did not eliminate the NSR exclusion for routine maintenance, repair, and replacement work nor did the decision rule on what activities are physical changes.The EPA’s authority to write a rule based on the current NSPS hourly emission increase test remains in place, although the U.S. Supreme Court agreed to hear an appeal of the U.S. Circuit Court of Appeals for the Fourth Circuit ruling in favor of Duke Energy Corporation with respect to the hourly emission increase test being the appropriate method for calculating an emissions increase for PSD purposes.On April 2, 2007, the U.S. Supreme Court issued its decision.In a unanimous decision, the U.S. Supreme Court vacated the decision of the Fourth Circuit and remanded for further proceedings consistent with the U.S. Supreme Court’s opinion. The decision precludes the use of an increase in the maximum hourly emission rate for determining an emissions increase for PSD purposes.The decision did not eliminate the NSR exclusion for routine maintenance, repair, or replacement, nor did it preclude the EPA from promulgating a regulation allowing an emission increase test for PSD purposes to be based on an increase in the maximum hourly emission rate.The EPA has announced that it will proceed with revision of the NSR rules to specify that only activities that increase an emitting unit’s hourly rate of emissions trigger a major modification.The Company is unable to determine the impact of this matter on its results of operations and financial position. Citizen Suit Under the Clean Air Act PNM reached an impasse with the Grand Canyon Trust and Sierra Club (“Plaintiffs”) and with the NMED with respect to certain matters under the Consent Decree of May 10, 2005. As a result, PNM filed petitions with the U.S. District Court for the District of New Mexico on October 6 and 12, 2006, seeking a determination that PNM had complied with the Consent Decree with respect to the matters at issue.The controversies related to PNM’s reports on NOX controls and demisters at SJGS. PNM reached an agreement with the Plaintiffs and the NMED concerning these issues which was set forth in a Stipulated Order.The Court entered the Stipulated Order approving the settlement on December 27, 2006.The settlement does not require any additional material expenditures with respect to the implementation of the Consent Decree.Counsel for Plaintiffs has submitted statements to PNM for payment of legal fees and costs incurred with respect to post-decree administration and disputes.The parties have settled the fee request for a nominal amount. 43 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANYAND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) On October 2, 2007, PNM received notice of a force majeure event from Babcock
